DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	For example, the abstract can be rewritten as “ a glove which is constructed of …” , “a glove designed to …”.
Claim Objections
Claim is objected to because of the following informalities:  
The least restrictive claim should be presented as claim number 1. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim (1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim (1) recites “although disposable gloves exist and disposable antibacterial wipes exist, the concept of combining both together as a glove/mitten does not”, it is unclear which subject matter the Applicant regards as the invention, the antibacterial disposable glove or the concept of combining disposable gloves and disposable antibacterial wipes? And as stated in the claim, disposable gloves and disposable antibacterial wipes already exist in the prior arts. Lines 1 and 2 do not recite any structures of the claimed invention. 
Claim (1) line 2 recites “The antibacterial disposable glove/mitten”. There is insufficient antecedent basis for this limitation in the claim. “The antibacterial disposable glove/mitten” should be read as “an antibacterial disposable glove/mitten”.
Claim (1) line 3 recites “the self –protective feature of a glove”, “the sanitizing feature of an antibacterial wipe”. There is insufficient antecedent basis for this limitation in the claim. The limitations should be read as “ a self-protective feature of a glove”, “a sanitizing feature of an antibacterial wipe”.
Claim (1) line 4 recites “The disposable feature of the glove/mitten”, There is insufficient antecedent basis for this limitation in the claim. The limitations should be read as “ A disposable feature of the antibacterial disposable glove/mitten”. 
Claim (1) line 4 recites “The disposable feature of the glove/mitten would provide a benefit to the user” , it is unclear the disposable feature of the glove/mitten provides or does not provide a benefit to the user?, the limitation should be read as “A disposable feature of the antibacterial disposable glove/mitten is configured to provide a benefit to the user”.
Claim (1) line 5 recites “the sanitizing feature would add an extra benefit to the user as it would remove germs from the surfaces the user touches”, it is unclear the sanitizing feature adds or does not add an extra benefit to the user? And it is unclear it removes germs from the surfaces the user touches or not ? It is also unclear “germs from the surfaces the user touches” are part of the claimed invention or not? For the purpose of applying arts, the limitation should be read as “ the sanitizing feature is configured to add an extra benefit to the user as it is configured to remove germs from the surfaces the user touches”.
Claim (1) line 6 recites “The general public would also benefit from the use of these gloves because the gloves would disinfect surfaces commonly used in public areas”, it is unclear the gloves provide benefits to the general public or not? And the gloves disinfect surfaces commonly used in public areas or not? It is also unclear “surfaces commonly used in public area are part of the claimed invention or not ? For the purpose of applying arts, the limitation should be read as “the gloves are configured to provide benefit to the general public as the gloves are configured to disinfect surfaces commonly used in public areas”.
Claim (1) line 8 recites “By so doing, the spread of germs and diseases would have a higher likelihood of decreasing”, it is unclear the spread of germs and diseases have a higher likelihood of decreasing or not. The limitation should be read as “By so doing, the spread of germs and diseases have a higher likelihood of decreasing”.
The followings are examples about the format of the claim in the patents cited:
Claim 1 of US 4788733 recites “ 1.  A combined cleaning glove and disposal bag for cleaning and disposing of waste comprising: 
   a single thin plastic glove adapted to be located about a hand of a human being, said glove having a frontal surface to be juxtapositioned against the palm area of the hand, said glove including an access opening through which the hand is to be inserted when putting on said glove; 
   a towel layer attached to said glove substantially covering said frontal surface, said tower layer to be usable to clean an object, whereby said glove is to be movable to an inside-out position to thereby enclose a soiled article grasped by the user; 
   tie means permanently incorporated with said glove directly adjacent said access opening, said tie means to be usable to tightly shut said access opening when used as said disposable bag; 
   said glove assuming an outwardly flared configuration in the area of said access opening, whereby said outwardly flared configuration facilitating moving said glove to said inside-out position to assume said disposal bag configuration; and 
   said glove defining three different compartments, one of said compartments to connect with the thumb of the hand of the user and another of the compartments to connect with the little finger of the hand of the user with the remaining compartment to accommodate the other three fingers of the hand of the user, whereby said three different compartments greatly enhance the stability of said glove during usage. 
Claim 1 of US 8356378 recites “ 1. A scrubbing assembly comprising: a glove having an open end adapted for receiving a hand, a palm section, a thumb section, a plurality of finger sections, and a plurality of fingertip sections; a scrubbing member coupled to said glove, said scrubbing member extending from said plurality of fingertip sections towards said open end; a cleaning agent positioned in said scrubbing member, said cleaning agent being dispensable from said scrubbing member during use of said scrubbing member; and said fingertip sections of said glove having a plurality of fingertip scrubbing nodules”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(1) is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim (1) recites “the concept of combining both together as a glove/mitten does not” in lines 1-2 , which do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter).
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim (1) is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim (1) recites “as it protect the user from being contaminated with germs” in lines 4-5, which is directed to a human organism, i.e. “the user”. For the purpose of applying art, the limitation should be changed to “ as it is configured to protect the user from being contaminated with germs”.
Claim (1) recites “the general public would also benefit from the use of these gloves” in lines 6-7, which is directed to a human organism, i.e. “the general public”. For the purpose of applying art, the limitation should be read as “these gloves are configured to provide benefit to the general public”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim (1) as best understood is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lerner (US 4788733)(hereinafter Lerner).
Regarding claim (1) Lerner teaches in fig 1 a glove 10 which is composed primarily of a thin sheet plastic body 12; fixedly attached (as by adhesive) to the front surface of the body 12 is a towel layer 26. This towel layer 26 will normally be constructed either of a paper composition or a fabric composition or a combination of both. Towel layer 26 may be impregnated with a liquid cleaning substance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4902283 describes a baby-wipe for wiping and cleaning babies. Two inner, water-repellent layers define a hollow interior for the insertion of a hand. Two outer, cotton, absorbing layers are used to wipe a baby clean, with the inner water-repellent layers preventing the user's hand from becoming wet or soiled by waste product.
US 20040103467 describes a glove designed to prevent contamination of the user when it is being used to clean a predetermined surface area.
US 6637035 describes a disposable glove comprises at least two plastic films (6, 7) of substantially the same dimensions that are firmly linked with each other at least in the lateral marginal zones (8), thereby defining the inner (10) and the outer (9) face of the glove and leaving free a glove opening (11). Said glove is further characterized by an absorbing exterior layer (12) that is applied on the outer surface that pertains to the back of the hand and/or the inner surface that permits to the palm.
US 8356378 describes a hand worn scrubber is provided for facilitating cleaning.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732